Citation Nr: 0410353	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-35 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the residuals of an injury 
to the right side of the veteran's face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from October 1942 to December 1945. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In April 2004, the Board granted the veteran's motion to advance 
his case on the Board's docket.


FINDING OF FACT

The claimed injury to the right side of the veteran's face was not 
demonstrated in service, nor are the claimed residuals of that 
injury demonstrated currently.  


CONCLUSION OF LAW

The claimed disability involving the right side of the veteran's 
face is not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claims.  In so doing, must notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 
3.159.  
By virtue of information contained in an October 2002 letter and 
in the Statement of the Case (SOC) the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claim of entitlement to service connection for 
the residuals of an injury to the right side of his face.  Indeed, 
the SOC sets forth the provisions of 38 C.F.R. § 3.159.  Those 
provisions informed the veteran of what evidence and information 
VA would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence associated with the veteran's claims folder includes the 
following:  the veteran's service medical records; a report 
reflecting the veteran's hospitalization by the VA in June 1946; 
records reflecting the veteran's treatment at the VA from 
September 1982 through October 2002; records and reports from J. 
E. A, M.D., reflecting the veteran's treatment in May and June 
1984; records and reports from J. F. K., M.D., reflecting the 
veteran's treatment from June 1984 to November 1989; records 
reflecting the veteran's treatment in July 2000 at St. Luke's 
Medical Center; and reports of examinations performed by the VA in 
July 2001 and August 2002.  

The veteran has been informed of his right to have a hearing in 
association with his appeal; however, to date, he has declined to 
exercise that right (see VA Form 9, received from the veteran in 
December 2003).  

After reviewing the record, the Board finds that the RO has met 
its duty to assist the veteran in the development of his claim.  
In fact, it appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims folder.  
Indeed, in his substantive appeal (VA Form 9), received in 
December 2003, the veteran reported that he had no additional 
evidence to submit.  As such, there is no reasonable possibility 
that further development would unearth any additional relevant 
evidence.  Moreover, such development would serve no useful 
purpose and, therefore, need not be performed in order to meet the 
requirements of the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to be 
avoided).  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for the 
residuals of an injury to the right side of his face.  He states 
that such injury occurred while stationed in New Guinea as a 
bulldozer operator.

Service connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b).  
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may still be 
granted when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

In this case, the evidence is completely negative for any 
complaints or clinical findings of a right facial injury or the 
residuals thereof in service.  Indeed, during his service 
separation examination in December 1945, his skin was found to be 
normal.

The veteran states that he reported a right facial injury, while 
he was hospitalized by the VA in June 1946 for the treatment of 
malaria.  The report of that hospitalization, however, is negative 
for any recorded complaints of such an injury; and the examiner 
stated that the veteran apparently had no permanent marks or 
scars.

From September 1995 through October 2002, the veteran was treated 
by the VA for skin lesions, primarily diagnosed as basal cell 
carcinoma, on various parts of his body.  In October 1997, he was 
treated for a two month history of an inflamed verruca vulgaris on 
his right temple, and in September and October 2002, he was 
treated for basal cell carcinoma on his right cheek.  There was no 
evidence, however, of a relationship between any of those skin 
lesions and the veteran's service many years earlier.

During the veteran's August 2002 ear examination by the VA, it was 
noted that he had a history of a right facial injury in service.  
As noted above, however, that report is simply not corroborated by 
a review of the veteran's claims file.  Moreover, a bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The only other reports received in support of the veteran's claim 
come from the veteran.  As a layman, however, he is not qualified 
to render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, without more, his opinion cannot be considered 
competent evidence of service connection.  
Absent competent evidence of a right facial injury in service or 
competent evidence showing current residuals of such an injury, 
service connection is not warranted.  In arriving at this 
decision, the Board has considered the representative's contention 
(see, e.g., VA Form 646, dated in March 2004) that the veteran 
should be afforded the considerations granted to combat veterans 
under 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  While testimony from combat veterans may, under certain 
circumstances, be accepted as sufficient proof that a particular 
injury actually occurred in service, there is no competent 
evidence on file that the veteran participated in combat.  
Although he was assigned to an engineer battalion as a utility 
repairman during World War II, he does not have awards or 
decorations indicating combat, nor has he otherwise submitted 
proof of same.  Accordingly, he may not avail himself of the 
provisions of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  


ORDER

Entitlement to service connection for the claimed residuals of an 
injury to the right side of the veteran's face is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



